Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/524172     Attorney's Docket #: 87845-US-PA 
Filing Date: 7/29/2019; 
					
Applicant: Ting-Yu et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment filed 12/14/2021 has been acknowledged.
Claims 8 and 15-20 have been cancelled.
Claims 1, 9 and 25 have been amended.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the one of the plurality of heat dissipation films is located at a peripheral region of the encapsulated semiconductor package and surrounding the other one of the plurality of heat dissipation films, which is located at a central region of the encapsulated semiconductor package, wherein the one of the plurality of heat dissipation films and the other one of the plurality of heat dissipation films are disposed on the same surface in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 7, 14, 21, 22 and 26 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In regards to claim 7, it is unclear and confusing to what is meant by “the at least one first heat dissipation film and the at least one second heat dissipation film are disposed in a side-by-side manner, and a thickness of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film” since claim 1 has the limitation of “wherein sizes of the plurality of heat dissipation films are the same.”  How can they be both “the same” and have “thicknesses difference?”
	In regards to claim 14, it is unclear and confusing to what is meant by “the at least one first heat dissipation film and the at least one second heat dissipation film are disposed in a side-by-side manner, and a thickness of the at least one first heat is different from that of the at least one second heat dissipation film” since claim 9 has the limitation of “wherein sizes of the plurality of heat dissipation films are the same.”  How can they be both “the same” and have “thicknesses difference?”
In regards to claim 21, it is unclear and confusing to what is meant by “the at least one first heat dissipation film and the at least one second heat dissipation film are disposed in a side-by-side manner, and a viscosity of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film” since claim 1 has the limitation of “wherein sizes of the plurality of heat dissipation films are the same.”  How can they be both “the same” and have “viscosity difference?”
	In regards to claim 22, it is unclear and confusing to what is meant by “the at least one first heat dissipation film and the at least one second heat dissipation film are disposed in a side-by-side manner, and a viscosity of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film” since claim 9  has the limitation of “wherein sizes of the plurality of heat dissipation films are the same.”  How can they be both “the same” and have “viscosity difference?”
In regards to claim 26, it is unclear and confusing to what is meant by “wherein the one of the plurality of heat dissipation films is located at a peripheral region of the encapsulated semiconductor package and surrounding the other one of the plurality of heat dissipation films, which is located at a central region of the encapsulated semiconductor package, wherein the one of the plurality of heat dissipation films and the other one of the plurality of heat dissipation films are disposed on the same surface.”   How does this peripheral one heat dissipation film surrounds the centered one other of the heat dissipation film?  Where is this detailed in the specification and shown in the drawings?
  	Any of claims 7, 14, 21, 22 and 26 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically objected to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
                                                                                                                                                                                                                                                   
Claims 1, 2, 4-6, 9, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. Patent Application Publication # 2020/0135613 A1).
In regards to claim 1, Chen et al. (figures 18-29) specifically figure 29 show a semiconductor package, comprising: a redistribution structure (20; see paragraph [0067]); at least one semiconductor device 15 mounted on the redistribution structure 20; and a plurality of heat dissipation films 90 disposed on the at least one semiconductor device 15 in an array manner, wherein sizes of the plurality of heat dissipation films 90 are the same, wherein each of the heat dissipation films 90 comprises thermally conductive material mixed with electrically insulating material ((not shown and as indicted in figure 29) (90,175; see figure 29; paragraph [0070])).
In regards to claim 2, Chen et al. further comprising an encapsulating material (shown but not labeled; see paragraph [0067]) disposed on the redistribution structure 20 and encapsulating the at least one semiconductor device 15.
In regards to claim 4, Chen et al. (figures 18-20) show wherein the at least one semiconductor device 15 comprises a plurality of semiconductor devices 15(s) disposed on the redistribution structure 20 in a side by side manner and the plurality of heat dissipation films 90 jointly covering upper surface of the plurality of semiconductor devices 15(s).
In regards to claim 5, Chen et al. further comprises a substrate 50, wherein the redistribution structure 20 is mounted on the substrate 50 through a plurality of electrical connectors (not labeled in figure 29 but shown as 35 in figures 19 and 20).
65 disposed on the substrate 50 and in contact with the plurality of heat dissipation films 90.
In regards to claim 9, Chen et al. (figures 18-29) specifically figures 23 and 29 show a semiconductor package, comprising: a substrate 50; an encapsulated semiconductor package (shown but not labeled; see paragraph [0067]) disposed on the substrate 50; and a plurality of heat dissipation films 90 disposed on the encapsulated semiconductor package (shown but not labeled; see paragraph [0067]) in an array manner and covering an upper surface of the encapsulated semiconductor package (shown but not labeled; see paragraph [0067]), wherein sizes of the plurality of heat dissipation films 90 are the same; and a profile of one of the plurality of heat dissipation films 90 from a top view (see figure 23) is aligned with a profile of a contact surface (top of 90) of the one of the plurality of heat dissipation films 90 for contacting the at least one semiconductor device 15; and a cover lid 65 disposed on the substrate 50 and in contact (through 85) with the heat dissipation film 90.
In regards to claim 10, Chen et al. show wherein the encapsulated semiconductor package comprises an encapsulating material (shown but not labeled; see paragraph [0067]) and at least one semiconductor device 15 encapsulated by the encapsulating material (shown but not labeled; see paragraph [0067]), and the plurality of heat dissipation films 90 cover an upper surface of the at least one semiconductor device 15.
In regards to claim 12, Chen et al. (figures 18-20) show wherein the at least one semiconductor device 15 comprises a plurality of semiconductor devices 15(s) disposed on the redistribution structure (20; see paragraph [0067]) in a side by side manner and the plurality of heat dissipation films 90 jointly covering upper surface of the plurality of semiconductor devices 15(s).
In regards to claim 13, Chen et al. show wherein the encapsulated semiconductor package further comprises a redistribution structure (20; see paragraph [0067]) where the at least one semiconductor device 15 is disposed, and the redistribution structure (20; see paragraph [0067]) is mounted on the substrate 50 through a plurality of electrical connectors (not labeled in figure 29 but shown as 35 in figures 19 and 20).

Claims 25-27, insofar as claim 26 can be understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel et al. (U.S. Patent Application Publication # 2020/0319416 A1 A1).
In regards to claim 25, Patel et al. (figure 3B) show a semiconductor package, comprising: an encapsulated semiconductor packaged 220 disposed on the substrate 120; and a plurality of heat dissipation films 160a,160b,160c disposed on the encapsulated semiconductor package (see paragraph [0016]) in an array manner, wherein a thickness of one of the plurality of heat dissipation films 160a is greater than a thickness of other one of the plurality of heat dissipation films (160b,160c), wherein a gap exists (spaces between 160a,160b,160c) between the one of the plurality of heat dissipation films 160a and the other one of the plurality of heat dissipation films 160b.
In regards to claim 26, Patel et al. show wherein the one of the plurality of heat dissipation films 160a,160c is located at a peripheral region of the encapsulated semiconductor package and surrounding the other one of the plurality of heat dissipation films 160b, which is located at a central region of the encapsulated semiconductor package, wherein the one of the plurality of heat dissipation films 160a,160c and the other one of the plurality of heat dissipation films 160b are disposed on the same surface (bottom surface of 210).
In regards to claim 27, Patel et al. show wherein a viscosity of one of the plurality of heat dissipation films 160a is greater than a viscosity of other one of the plurality of heat dissipation films 160b, and the one of the plurality of heat dissipation films 160a and the other one of the plurality of heat dissipation films 160b are disposed on the same surface (bottom surface of 210).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication # 2020/0135613 A1) in view of Shao et al. (U.S. Patent Application Publication # 2020/0091034 A1).
In regards to claims 3 and 11, Chen et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein a top surface of the encapsulating material is coplanar with the upper surface of the at least one semiconductor device, and at least one of the plurality of heat dissipation films disposed on the top surface of the encapsulating material.
40 is coplanar with the upper surface of the at least one semiconductor device 100, and at least one of the plurality of heat dissipation films 137 disposed on the top surface of the encapsulating material 158 for the purpose of increasing use of higher power consumption circuit in order to accommodate the more densely packages microelectronic devices with higher power consumption, the heat dissipation properties  of the packaging of integrated circuits needs to be improved.
Therefore, it would be obvious to one of ordinary skill in the art to use Shao et al.’s to modify Chen et al.’s heat dissipation films for the purpose of increasing use of higher power consumption circuit in order to accommodate the more densely packages microelectronic devices with higher power consumption, the heat dissipation properties  of the packaging of integrated circuits needs to be improved.

	Initially, it is noted that the 35 U.S.C. § 103 rejection based on a first dissipation film and a second dissipation film both making up the plurality of heat dissipation films thickness and viscosity deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
	In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
	In In re Larson 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
	 In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph .

Claims 7 and 21, insofar as they can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication # 2020/0135613 A1) in view of Kim et al. (U.S. Patent Application Publication # 2018/0240729 A1).
In regards to claims 7 and 21, Chen et al. show the features of the claimed invention as detailed above, but fail to explicitly show the plurality of heat dissipation films comprises at least one first heat dissipation film and at least one second heat dissipation film, and a thickness of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film.
Kim et al. (figures 1-14) specifically figure 7 show a semiconductor package, comprising: a redistribution structure 150; at least one semiconductor device 200 mounted on the redistribution structure 150; and a plurality of heat dissipation films 112 disposed on the at least one semiconductor device 200 in an array manner and jointly covering an upper surface of the at least one semiconductor device 200, wherein sizes of the plurality of heat dissipation films 112 are the same.  Specifically, Kim et al. (figure 7) show wherein the plurality of heat dissipation films 112 comprises at least one first heat dissipation film (first thick portion of 112) and at least one second heat dissipation film (second thin portion of 112), and a thickness of the at least one first heat dissipation film (first thick portion of 112) is different from that of the at least one second heat dissipation film (second thin portion of 112) for the purpose of having higher performance and more functions.
Therefore, it would be obvious to one of ordinary skill in the art to use Kim et al.’s different heat dissipation films to modify Chen et al.’s heat dissipation films for the purpose of having higher performance and more functions.
	Therefore, it would have been obvious to one of ordinary skill in the art to use the first thick heat dissipation film and the second thin heat dissipation film being the plurality of heat dissipation films thickness and .

Claims 7, 14, 21 and 22, insofar as they can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.(1) (U.S. Patent Application Publication # 2020/0135613 A1) in view of Chen et al.(2) (U.S. Patent Application Publication # 2021/0020538 A1).
In regards to claims 7 and 14, Chen et al.(1) show the features of the claimed invention as detailed above, but fail to explicitly show the plurality of heat dissipation films comprises at least one first heat dissipation film and at least one second heat dissipation film, and a thickness of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film.
Chen et al.(2) (figures 13-15) specifically figure 13 show a semiconductor package, comprising: a redistribution structure 150; at least one semiconductor device 130 mounted on the redistribution structure 150; and a plurality of heat dissipation films HDE disposed on the at least one semiconductor device 130 in an array manner and jointly covering an upper surface of the at least one semiconductor device 130, wherein sizes of the plurality of heat dissipation films HDE are the same.  Specifically, Chen et al. (figure 13) show wherein the plurality of heat dissipation films HDE comprises at least one first heat dissipation film (first thick portion of HDE) and at least one second heat dissipation film (second thin portion of HDE), and a thickness of the at least one first heat dissipation film (first thick portion of HDE) is different from that of the at least one second heat dissipation film (second thin portion of HDE) for the purpose of providing a semiconductor package structure having a high accuracy and a high yield using a self-alignment effect.
Therefore, it would be obvious to one of ordinary skill in the art to use Chen et al.’s(2) different heat dissipation films to modify Chen et al.’s(1) heat dissipation films for the purpose of providing a semiconductor package structure having a high accuracy and a high yield using a self-alignment effect.
In regards to claims 21 and 22, Chen et al.(2) in view of Chen et al.(1) discloses wherein the plurality of heat dissipation films HDE comprises at least one first heat dissipation film (first thick portion of HDE) and at least one second heat dissipation (second thin portion of HDE), and a viscosity of the at least one first heat dissipation film (first thick portion of HDE) is different from that of the at least one second heat dissipation film (second thin portion of HDE).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication # 2020/0135613 A1) in view of Hsu et al. (U.S. Patent Application Publication # 2020/0243497 A1).
In regards to claims 23 and 24, Chen et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the plurality of semiconductor devices comprises at least one first semiconductor device disposed on a central region of the redistribution structure, and a plurality of second semiconductor devices surrounding the at least one first semiconductor device.
Hsu et al. is cited for showing a package structure.  Specifically, Hsu et al. (figures 13A-13L and 14) discloses wherein *the plurality of semiconductor devices 130,330 comprises at least one first semiconductor device (130 in center of 150) disposed on a central region of the redistribution structure 150, and a plurality of second semiconductor devices (130,330 on the outer perimeter on150; see figures 13A-13L) surrounding the at least one first semiconductor device (130 in center of 150) for the purpose of improving the processing capabilities and power consumption of the semiconductor devices and the integrated circuits by shrinking the minimum feature size.
Therefore, it would be obvious to one of ordinary skill in the art to use Hsu et al.’s semiconductor device arrangement to modify Chen et al.’s devices for the purpose of improving the processing capabilities and power consumption of the semiconductor devices and the integrated circuits by shrinking the minimum feature size.

Response
Applicant's arguments filed 12/14/2021 have been fully considered, but are moot in view of the new grounds of rejections detailed above. 

 "in claims 1, 9 and 25" cause for further search and consideration to make this action final.

Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P.  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R.  1.136(a). 

A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





2/7/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826